* Corpus Juris-Cyc References: Appeal and Error, 4CJ, section 3265, p. 1213, n. 83.
For the third time appellant, Hodges, appeals this case here. The first appeal is reported in 139 Miss. 347, 104 So. 165. The case was reversed, holding that the lower court was in error in overruling the demurrer to the declaration therein. On the second trial of the case in the court below, a peremptory instruction was granted appellees, and on appeal to this court the case was reversed, same being reported in 149 Miss. 1, 115 So. 112. A sufficient statement of the facts in the present case is found in the former reports given.
The record in the present case discloses that the appellant strengthened his evidence as to the damages sustained by reason of breach of a bond by Mills, the appellee, in that the appellee gave a false certificate of acknowledgment of a trust deed apparently executed in favor of the appellant.
On the second hearing of this case in this court, we held that the appellant's evidence tended to show that he had suffered some damage, and that he would, on his theory of the case, be entitled to nominal damages. This case is now controlled by the opinion on the second appeal, and, therefore, the peremptory instruction granted the appellees was error. The case should have been submitted to the jury, and it is reversed and remanded for that purpose.
Reversed and remanded. *Page 51